Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 1 of 30




            COMPOSITE
             EXHIBIT
               A
 Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 2 of 30
AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Southern District of Florida                [3
                           LAN LI, et al
                                                                               )
                               Plaill(ijf                                      )
                                  V.                                           )       Civil Action No. 16-cv-81871
                    JOSEPH WALSH, et al                                        )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                        PNC BANK - 9875 JOG ROAD, BOYNTON BEACH, FL 33437
                                                       (Name ofperson to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set fo1th below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
        SET FORTH IN EXHIBIT "A" ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE

 Place:                                                                                 Date and Time:
           George Gesten McDonald, PLLC
L          9897 Lake Worth Road, Suite 302 Lake Worth, FL 33467                              September 6, 2019

     □ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:        08/06/2019

                                   CLERK OF COURT
                                                                                            OR

                                            Signature o,f Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name o.fparM       Li Lan, Et al
                                                                        , who issues or requests this subpoena, are:
David J. George, Esq. DGeorge@4-Justice.com 9897 Lake Worth Rd., Suite 302 Lake Worth, FL 33467 (561 )232-6002

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each pa1ty in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
 Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 3 of 30
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
 Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 4 of 30
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 5 of 30



                                                Exhibit “A”

                                              DEFINITIONS

            1.        “Communication” or “communications” means any oral, written or electronic
    utterance, notation or statement of any nature whatsoever, by and to whomsoever made, including,
    but not limited to, any Documents, correspondence, letters, facsimiles, e-mails, text messages,
    voice recordings, video recordings, voicemail, instant messages, conversations, dialogues,
    discussions, interviews, conferences, meetings, consultations, agreements, and other
    understandings or exchanges between or among two or more people.

            2.        “Document” or “Documents” means all paper Documents, graphic or auditory
    records or representations, tangible items, and electronically stored information, and shall have the
    broadest possible meaning accorded to it consistent with the Federal Rules of Civil Procedure
    (which is incorporated in this definition as if fully set forth), and includes, by way of illustration
    only and not by way of limitation, the following items which are in your possession, custody,
    control:

           a.      all written, paper or printed material of any kind, including, but not limited to: all
           transmittal slips, memoranda, notes, schedules, agendas, notices, books, brochures,
           calendars, employment files, announcements, meeting minutes, records of meetings,
           records of conversations, newsletters, telegrams, summaries, lists, compilations, facsimile
           transmissions, transcripts, diaries, appointment books, agreements, contracts, reports,
           studies, checks, check stubs, invoices, financial statements, bank statements, receipts,
           communications, interoffice and intraoffice exchanges, conversations, inquiries, replies,
           correspondence, and letters, whether in person, by telephone, in writing, or by means of
           any other transmittal devices, and all originals, reproductions, copies, changes,
           amendments, drafts and all non­identical copies of the foregoing;

           b.      graphic or auditory records or representations of any kind, including, but not limited
           to: all images, photographs, charts, drawings, sketches, diagrams, maps, schematics,
           microfiche, microfilm, slides, videotapes, laser discs, digital versatile discs, Blu-ray discs,
           Ultraviolet discs, cassette tapes, reel to reel tapes, recordings, sound bites, motion pictures,
           voice messages, and all originals, reproductions, copies, changes, amendments, drafts and
           all non-identical copies of the foregoing; and

            For purposes of the foregoing, Documents may be located, stored or archived in any
    physical location or on any electronic storage media, including, without limitation, any
    computer, server, appliance, cloud-based service, web-based service, application based
    service, database, internal hard drive, external hard drive, solid-state drive, hard or floppy
    diskette, compact disc, digital versatile disc, Blue-ray disc, Ultraviolet disc, flash memory,
    flash card, thumb drive, cartridge, magnetic tape, mobile phone, tablet device, or personal
    digital assistant.

            For Documents which remain within your control even if they are maintained, hosted
    or stored by a non-party service provider that may be protected from production by the non-
    party service provider via the Stored Communications Act (18 U.S.C. Chapter 121 §§ 2701-
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 6 of 30



    2712), you must work with that non-party service provider to retrieve relevant Documents or
    you must grant consent for your counsel and/or their vendors or agents to work with the non-
    party service provider to collect Documents maintained, hosted or stored by the non-party
    service provider.

            Moreover, for purposes of the foregoing, the term “draft” means any earlier,
    preliminary, preparatory, or tentative version of all or part of a document, whether or not such
    draft was superseded by a later draft and whether or not the draft's terms are the same as or
    different from the final document's terms. Please note that “Document” and “Documents”
    as defined herein specifically include “Communication” and "Communications" as defined
    above.

            3.       “Person” as used herein means any natural person or any entity, including, without
    limitation, any individual, public company, private company, firm, corporation, limited liability
    company, joint venture, trust, proprietorship, tenancy, association, partnership, business, agency,
    department, governmental body, bureau, board, commission, or any other form of public or private
    entity. With respect to an entity, Person shall include all subsidiaries and affiliates of the entity, as
    well as the present and former directors, officers, employees, attorneys, paralegals, legal assistants,
    managers, agents and anyone acting on behalf of, at the direction of, or under the control of, the
    entity or its subsidiaries or affiliates.

            4.         “Relates to” or “relating to” means authorizing, concerning, constituting,
    composing, containing, consisting of, connected with, describing, disclosing, discussing,
    evidencing, explaining, mentioning, pertaining to, proposing, reflecting, regarding, referring to,
    directly or indirectly, setting forth, showing, or summarizing.

            5.        Where appropriate: (a) use of the singular includes the plural, and vice versa; (b)
    the past tense includes the present tense; (c) the words “and” and “or” are both conjunctive and
    disjunctive; (d) the words “all” and “any” mean “any and all”; (e) the word “including” means
    “including without limitation”; and (f) use of the masculine includes the feminine, and vice versa.

                                             INSTRUCTIONS
    General Instructions:

              1.      Unless otherwise specifically stated in each Request, the relevant time period
    shall be the period from January 2011 through and including the present.

              2.     If any document is withheld under a claim of privilege or immunity, in order
    that the Court and the parties may determine the validity of the claim of privilege or immunity,
    you must provide sufficient information to determine the identity of the document as well as
    the basis for any asserted claim of privilege or immunity. Documents shall be deemed
    adequately described for this purpose if you have supplied the following information: (a) a
    description of the nature of the document (e.g., letter or memorandum); (b) the date of the
    document; (c) the identity of the person(s) who sent and received the original and any
    copy(ies) of the document as well as his or her respective capacity; (d) the identity of the
    custodian of the document; (e) a description of the subject matter of the document; (f) a

                                                       2
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 7 of 30



    description of the basis upon which you contend you are entitled to withhold the document
    from production; and (g) the identity of all persons who have seen the document.

            3.       If any document or portion thereof has been destroyed, redacted in whole or
    in part, purged, or is no longer in your possession, custody or control, state: (a) the date of the
    occurrence and reason why it was destroyed, redacted, purged, or no longer in your
    possession, custody or control; (b) the person who destroyed, redacted, purged or caused the
    document to no longer be in your possession, custody or control; and (c) if the document was
    completely destroyed, the file where the document was maintained before its destruction.

            4.       You must comply with the Electronically Stored Information Protocol attached
    hereto as Exhibit “B”.

                                              REQUESTS

    1. PNC's internal standards, policies and procedures regarding the acceptance, creation,
       maintenance, monitoring, rules and regulations with respect to escrow accounts in effect from
       January 1, 2011 through and including May 30, 2018.

    2. PNC's internal standards, policies and procedures regarding the acceptance, creation,
       maintenance, monitoring, rules and regulations with respect to escrow accounts in effect from
       June 1, 2018 through and including the date of your response to this Request.

    3. PNC’s Treasury Department standards, policies and procedures regarding the acceptance,
       creation, maintenance, monitoring, rules and regulations with respect to escrow accounts in
       effect from January 1, 2011 through and including May 30, 2018.

    4. PNC’s Treasury Department standards, policies and procedures regarding the acceptance,
       creation, maintenance, monitoring, rules and regulations with respect to escrow accounts in
       effect from June 1, 2018 through and including the date of your response to this request.

    5. All documents, including but not limited to signature cards, account agreements, escrow
       agreements or the like regarding the creation or maintenance of the Analysis Business
       Checking Account (ending in 7626) originally named South Atlantic Regional Center LLC -
       Royal Palm Town Center IV, LLLP on or about January 18, 2011.

    6. All documents, including but not limited to signature cards, account agreements, escrow
       agreements or the like regarding PNC’s changing of the name of the Analysis Business
       Checking Account (ending in 7626) originally named South Atlantic Regional Center LLC -
       Royal Palm Town Center IV, LLLP to South Atlantic Regional Center LLC - Royal Palm
       Town Center Escrow Account on or about January 31, 2011 or at any time thereafter.

    7. All documents, including but not limited to emails, correspondence, agreements and computer
       records and/or reports evidencing at whose request the name of the Analysis Business
       Checking Account (ending in 7626) was changed from Atlantic Regional Center LLC - Royal
       Palm Town Center JV, LLLP to South Atlantic Regional Center LLC - Royal Palm Town
       Center Escrow Account on or about January 31, 2011 or at any time thereafter.

                                                    3
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 8 of 30




    8. All documents demonstrating who at PNC bank changed the name of the Analysis Business
       Checking Account (ending in 7626) to South Atlantic Regional Center LLC Royal Palm Town
       Center Escrow Account on or about January 31, 2011 or at any time thereafter.

    9. All documents, including but not limited to internal emails and memoranda, regarding PNC's
       decision to allow the words “escrow account” to be added to the Analysis Business Checking
       Account (ending in 7626), including all persons at PNC who made and/or approved that
       decision.

    10. PNC’s policies and procedures with respect to the use of PNC’s Escrow Services Module and
        specifically whether and under what circumstances PNC allows it to be utilized in connection
        with non-escrow accounts. From January 1, 2011 through and including May 30, 2018.

    11. All documents demonstrating or discussing why PNC permitted PNC’s Escrow Services
        Module to be added to the South Atlantic Regional Center LLC - Royal Palm Town Center
        Escrow Account (ending in 7626).

    12. All documents demonstrating who at PNC connected PNC’s Escrow Services Module to the
        South Atlantic Regional Center LLC., Royal Palm Town Center Escrow Account (ending in
        7626).

    13. Documents demonstrating how many other Analysis Business Checking Accounts PNC added
        Escrow Service Modules to between January 1, 2011 and May 30, 2018, including but not
        limited to the account agreements, signature cards and escrow service modules for such
        accounts (redacted as necessary to protect the privacy of the account holders).

    14. All account statements; including but not limited to paper, online and/or electronic statements.
        for the South Atlantic Regional Center LLC - Royal Palm Town Center Escrow Account
        (ending in 7626), from the inception of the account through the date the account was closed.

    15. All documents demonstrating all incoming wires or transfers of any kind into the South
        Atlantic Regional Center LLC - Royal Palm Town Center Escrow Account (ending in 7626),
        and the fees charged by PNC for those wires.

    16. All documents sent to any people and/or investors who wired money into the South Atlantic
        Regional Center - Royal Palm Town Center Escrow Account (ending in 7626) demonstrating
        that each of their $500,000 in investment monies and $40,000 - $65,000.00 in administrative
        fees were received into the account.

    17. All documents evidencing how PNC invested the money that was received into the South
        Atlantic Regional Center LLC Royal Palm Town Center Escrow Account (ending in 7626) and
        how much PNC made from those investments.

    18. All documents demonstrating all outgoing wires or transfers of any kind from the South
        Atlantic Regional Center LLC – Royal Palm Town Center Escrow Account (ending in 7626),



                                                     4
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 9 of 30



       and the fees charged by PNC for those wires, including but not limited to where each wire or
       transfer was sent (i.e. the ultimate destination of the money).

    19. All documents, including but not limited to emails. and correspondence, by and between PNC
        (including but not limited to Ruben Ramirez, Daniel Osaba and/or any of PNC’s officers,
        members, managers or employees thereof) on the one hand, and Anthony “Tony” Reitz, Joseph
        Walsh or South Atlantic Regional Center LLC (“SARC”) (including any of its officers,
        members, managers or employees), on the other regarding Walsh and/or SARC’s desire to
        leave SunTrust because of the “obstacles and red tape” created by SunTrust’s strict adherence
        to the terms of the escrow agreements and EB-5 rules in connection with Walsh/SARC’s
        escrow account(s) at SunTrust, and/or SARC’s desire to open an escrow account at PNC.

    20. All documents, including but not limited to emails and correspondence by and between PNC
        (including any of its officers, members, managers or employees thereof) on the one hand, and
        Anthony “Tony” Reitz, Joseph Walsh/SARC (including any of its officers, members, managers
        or employees), on the other, regarding any meeting between Walsh/SARC or any employee of
        Walsh/SARC, on the one hand, and any of PNC’s business bankers from Boynton Beach, FL
        and/or a representative from PNC’s Escrow Services Department or Treasury Department, on
        the other, regarding Walsh/SARC's desire to leave SunTrust because of the “obstacles and red
        tape'” created by SunTrust’s strict adherence to the terms of the escrow agreements and EB-5
        rules in connection with Walsh/SARC’s escrow account at SunTrust, and/or SARC’s desire to
        open an escrow account at PNC.

    21. All documents related to the South Atlantic Regional Center LLC - Royal Palm Town Center
        Escrow Account (ending in 7626) which include the use of the term “escrow.” To be clear,
        this Request is being included because, on information and belief, there are multiple different
        names of the fake “escrow account” that appear in PNC’s books and records, including but not
        limited to “Palm House Hotel Escrow Account,” “Palm House Hotel, LLLP Escrow Account,”
        and “South Atlantic Regional Center Escrow Account,” among others.

    22. All documents, including but not limited to emails, memoranda; notes or the like,
        demonstrating when the South Atlantic Regional Center LLC - Royal Palm Town Center
        Escrow Account (ending in 7626) was closed.

    23. All documents, including but not limited to emails, memoranda, notes or the like,
        demonstrating why the South Atlantic Regional Center LLC - Royal Palm Town Center Escrow
        Account (ending in 7626) was closed.

    24. All documents, including but not limited to emails, correspondence, notes and the like
        demonstrating that Walsh/SARC and/or an employee of Walsh/SARC explained to PNC the
        exact nature of Walsh/SARC’s business, as well as the intended use of any escrow account
        opened at PNC. This would include but not be limited to all documents disclosing the facts
        that any such escrow account opened at PNC would be used to deposit EB-5 investment monies
        from Chinese investors (running into the tens of millions of dollars) and that those EB-5
        investments would be subject to escrow agreements.




                                                    5
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 10 of
                                      30


   25. All documents, including but not limited to emails, memoranda, notes and the like
       demonstrating any internal discussions, analysis and/or conclusions by PNC regarding any
       of the documents discussed in ¶ 24, above.

   26. All documents, including but not limited to emails, memoranda, notes and the like
       demonstrating any internal discussions, analysis and/or conclusions by PNC regarding whether
       and under what circumstances to open the South Atlantic Regional Center LLC - Royal Palm
       Town Center Escrow Account (ending in 7626).

   27. All documents, including but not limited to emails, memoranda, notes and the like
       demonstrating any internal discussions, analysis and/or conclusions by PNC regarding whether
       and under what circumstances to add PNC’s Escrow Services Modules to the South Atlantic
       Regional Center LLC - Royal Palm Town Center Escrow Account (ending in 7626).

   28. All documents, including but not limited to emails, correspondence and the like demonstrating
       that PNC gave notice to any person who wired or otherwise deposited money into the South
       Atlantic Regional Center LLC Royal Palm Town Center Escrow Account that their money had
       been removed from the South Atlantic Regional Center LLC - Royal Palm Town Center
       Escrow Account (ending in 7626) by Walsh/SARC.

   29. All documents, including but not limited to emails, correspondence and the like demonstrating
       that PNC gave notice to any person who wired or otherwise deposited money into the South
       Atlantic Regional Center LLC - Royal Palm Town Center Escrow Account (ending in 7626)
       that the South Atlantic Regional Center LLC - Royal Palm Town Center Escrow Account
       (ending in 7626) was not a real escrow account.

   30. All documents, including but not limited to signature cards, account agreements or the like
       regarding the creation or maintenance of the Business Enterprise Checking Account (ending
       in 8336) called Palm House LLLP Checking Operating Account.

   31. All documents evidencing how PNC invested the money that was received into the Business
       Enterprise Checking Account called Palm House LLLP Checking Operating Account (ending
       in 8336) and how much PNC made from those investments.

   32. All documents demonstrating all outgoing wires or transfers of any kind from the Business
       Enterprise Checking Account called Palm House LLLP Checking Operating Account (ending
       in 8336), and the fees charged by PNC for those wires.

   33. All account statements, including but not limited to paper, online and/or electronic statements
       for the Business Enterprise Checking Account called Palm House LLLP Checking Operating
       Account (ending in 8336) from January 1, 2011 through the date of the last account statement.

   34. All documents, including but not limited to emails, memoranda, notes or the like,
       demonstrating when the Business Enterprise Checking Account called Palm House LLLP
       Checking Operating Account (ending in 8336) was closed.




                                                   6
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 11 of
                                      30


   35. All documents, including but not limited to signature cards, account agreements or the like
       regarding the creation or maintenance of the Checking Account called South Atlantic Regional
       Center, LLC (ending in 8469).

   36. All documents evidencing how PNC invested the money that was received into the Checking
       Account called South Atlantic Regional Center, LLC (ending in 8469) and how much PNC
       made from those investments, including but not limited to where each wire or transfer was sent
       (i.e. the ultimate destination of the money).

   37. All documents evidencing how PNC invested the money that was received into the Checking
       Account called South Atlantic Regional Center, LLC (ending in 8336) and how much PNC
       made from those investments, including but not limited to where each wire or transfer was sent
       (i.e. the ultimate destination of the money).

   38. All documents demonstrating all outgoing wires or transfers of any kind from the Checking
       Account called South Atlantic Regional Center, LLC (ending in 8469), and the fees charged
       by PNC for those wires, including but not limited to where each wire or transfer was sent (i.e.
       the ultimate destination of the money).

   39. All account statements, including but not limited to paper, online and/or electronic statements
       for the Checking Account called South Atlantic Regional Center, LLC (ending in 8469) from
       January 1, 2011 through the date of the last account statement.

   40. All documents, including but not limited to emails, memoranda, notes or the like,
       demonstrating when the Checking Account called South Atlantic Regional Center, LLC
       (ending in 8469) was closed.

   41. All documents, including but not limited to emails, memoranda, notes or the like,
       demonstrating why the South Atlantic Regional Center LLC- Royal Palm Town Center Escrow
       Account (ending 8469) was closed.

   42. PNC’s internal policies and procedures regarding the creation, maintenance, monitoring rules
       and regulations with respect to EB-5 escrow accounts in effect from January 1, 2011 through
       and including the date of your response to this Request.

   43. PNC’s internal policies and procedures regarding the creation, maintenance, monitoring rules
       and regulations with respect to escrow accounts in effect from January 1, 2011 through and
       including the date of your response to this Request.

   44. Copies of PNC’s internal policies and procedures regarding the creation, maintenance,
       monitoring, rules and regulations with respect to any other (non-escrow) EB 5 accounts in
       effect from January l, 2011 through and including the date of your response to this Request.

   45. Copies of PNC's internal policies and procedures regarding the maintenance, monitoring, rules
       and regulations with respect to its EB 5 program in effect from January 1, 2011 through and
       including the date of your response to this Request.



                                                   7
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 12 of
                                      30


   46. All account opening documentation related to South Atlantic Regional Center LLC - Royal
       Palm Town Center Escrow Account (ending in 7626) including but not limited to Know Your
       Customer Information, customer due diligence information, enhanced due diligence
       information, signature cards and account agreements.

   47. All opening documentation related to the Business Enterprise Checking Account called Palm
       House LLLP Checking Operating Account (ending in 8336) including but not limited to Know
       Your Customer Information, customer due diligence information, enhanced due diligence
       information, signature cards and account agreements.

   48. All opening documentation related to the Checking Account called South Atlantic Regional
       Center, LLC (ending in 8469) including but not limited to Know Your Customer Information,
       customer due diligence information, enhanced due diligence information, signature cards and
       account agreements.

   49. All opening documentation related to all deposit accounts of Joseph Walsh including but not
       limited to Know Your Customer Information, customer due diligence information, enhanced
       due diligence information, signature cards and account agreements.

   50. All bank statements for all accounts of Joseph Walsh including copies of deposits (including
       copies (front and back) of checks or cash tickets being deposited), checks and wire transfers.

   51. All opening documentation related to all deposit accounts of Joseph Walsh, Jr. including but
       not limited to Know Your Customer Information, customer due diligence information,
       enhanced due diligence information, signature cards and account agreements.

   52. All bank statements for all accounts of Joseph Walsh, Jr. including copies (front and back) of
       deposits (including copies of checks or cash tickets being deposited), checks and wire transfers.

   53. All opening documentation related to all deposit accounts of South Atlantic Regional Center,
       LLC including but not limited to Know Your Customer Information, customer due diligence
       information, enhanced due diligence information, signature cards and account agreements.

   54. All bank statements for all accounts of South Atlantic Regional Center, LLC including copies
       of deposits (including copies (front and back) of checks or cash tickets being deposited), checks
       and wire transfers.

   55. All opening documentation related to all deposit accounts of United States Regional Economic
       Development Authority, LLC including but not limited to Know Your Customer Information,
       customer due diligence information, enhanced due diligence information, signature cards and
       account agreements.

   56. All bank statements for all accounts of United States Regional Economic Development
       Authority, LLC including copies of deposits (including copies (front and back) of checks or
       cash tickets being deposited), checks and wire transfers.




                                                    8
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 13 of
                                      30


   57. All opening documentation related to all deposit accounts of United States Regional
       Development Authority, Inc. including but not limited to Know Your Customer Information,
       customer due diligence information, enhanced due diligence information, signature cards and
       account agreements.

   58. All bank statements for all accounts of United States Reginal Development Authority, Inc.
       including copies of deposits (including copies (front and back) of checks or cash tickets being
       deposited), checks and wire transfers.

   59. All wire transfer documents for wire transfers into South Atlantic Regional Center LLC - Royal
       Palm Town Center Escrow Account (ending in 7626) including but not limited to documents
       showing the beneficiary, receiving bank, OFAC screen and review of deposit account for
       collected funds.
   60. All wire transfer documents for wire transfers into the Business Enterprise Checking Account
       (ending in 8336) including but not limited to documents showing the beneficiary, receiving
       bank, OFAC screen and review of deposit account for collected funds.
   61. All wire transfer documents for wire transfers into the Checking Account called South Atlantic
       Regional Center, LLC (ending in 8469) including but not limited to documents showing the
       beneficiary, receiving bank, OFAC screen and review of deposit account for collected funds.

   62. All wire transfer documents for wire transfers into any accounts of Joseph Walsh including but
       not limited to documents showing the beneficiary, receiving bank, OFAC screen and review
       of deposit account for collected funds.

   63. All wire transfer documents for wire transfers into any accounts of Joseph Walsh, Jr. including
       but not limited to documents showing the beneficiary, receiving bank, OFAC screen and
       review of deposit account for collected funds.

   64. All wire transfer documents for wire transfers into any accounts of South Atlantic Regional
       Center, LLC including but not limited to documents showing the beneficiary, receiving bank,
       OFAC screen and review of deposit account for collected funds.

   65. All wire transfer documents for wire transfers into any accounts of United States Regional
       Development Authority, LLC including but not limited to documents showing the beneficiary,
       receiving bank, OFAC screen and review of deposit account for collected funds.

   66. All wire transfer documents for wire transfers into any accounts of United States Regional
       Development Authority, Inc. including but not limited to documents showing the beneficiary,
       receiving bank, OFAC screen and review of deposit account for collected funds.

   67. All internal documentation relating to transfers between any account at PNC to/from the South
       Atlantic Regional Center LLC - Royal Palm Town Center Escrow Account (ending in 7626).

   68. All internal documentation relating to transfers between any account at PNC to/from the
       Business Enterprise Checking Account (ending in 8336).


                                                   9
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 14 of
                                      30


   69. All internal documentation relating to transfers between any account at PNC to/from the
       Checking Account called South Atlantic Regional Center, LLC (ending in 8469).

   70. All internal documentation relating to transfers between any account at PNC to/from any
       account of Joseph Walsh.

   71. All internal documentation relating to transfers between any account at PNC to/from any
       account of Joseph Walsh, Jr.

   72. All internal documentation relating to transfers between any account at PNC to/from any
       account of South Atlantic Regional Center, LLC.

   73. All internal documentation relating to transfers between any account at PNC to/from any
       account of United States Regional Development Authority, LLC.

   74. All internal documentation relating to transfers between any account at PNC to/from any
       account of United States Regional Development Authority, Inc.

   75. The name of any and all automated account monitoring systems used during the timeframe of
       January 1, 2011 through the date of your response to this Request to identify suspicious
       transactions such as money laundering, Ponzi schemes or other financial fraud, under the Bank
       Secrecy Act and any User Guides for any such systems.
   76. All Bank Secrecy Act/Anti-Money Laundering (“BSA/AML”) alerts generated by the
       automated account monitoring system for the South Atlantic Regional Center LLC - Royal
       Palm Town Center Escrow Account (ending in 7626).

   77. All Bank Secrecy Act/Anti-Money Laundering (“BSA/AML”) alerts generated by the
       automated account monitoring system for the Business Enterprise Checking Account (ending
       in 8336).

   78. All Bank Secrecy Act/Anti-Money Laundering (“BSA/AML”) alerts generated by the
       automated account monitoring system for the Checking Account called South Atlantic
       Regional Center, LLC (ending in 8469).

   79. All Bank Secrecy Act/Anti-Money Laundering (“BSA/AML”) alerts generated by the
       automated account monitoring system for all accounts of Joseph Walsh.

   80. All Bank Secrecy Act/Anti-Money Laundering (“BSA/AML”) alerts generated by the
       automated account monitoring system for all accounts of Joseph Walsh, Jr.

   81. All Bank Secrecy Act/Anti-Money Laundering (“BSA/AML”) alerts generated by the
       automated account monitoring system for all accounts of South Atlantic Regional Center, LLP.

   82. All Bank Secrecy Act/Anti-Money Laundering (“BSA/AML”) alerts generated by the
       automated account monitoring system for all accounts of United States Regional Development
       Authority, LLP.


                                                  10
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 15 of
                                      30


   83. All Bank Secrecy Act/Anti-Money Laundering (“BSA/AML”) alerts generated by the
       automated account monitoring system for all accounts of United States Regional Development
       Authority, Inc.

   84. All documents related to any BSA/AML investigations performed as a result of any BSA/AML
       alerts for the South Atlantic Regional Center LLC - Royal Palm Town Center Escrow Account
       (ending in 7626).
   85. All documents related to any BSA/AML investigations performed as a result of any BSA/AML
       alerts for the Business Enterprise Checking Account (ending in 8336).

   86. All documents related to any BSA/AML investigations performed as a result of any BSA/AML
       alerts for Checking Account called South Atlantic Regional Center, LLC (ending in 8469).

   87. All documents related to any BSA/AML investigations performed as a result of any BSA/AML
       alerts for all accounts of Joseph Walsh.

   88. All documents related to any BSA/AML investigations performed as a result of any BSA/AML
       alerts for all accounts of Joseph Walsh, Jr.

   89. All documents related to any BSA/AML investigations performed as a result of any BSA/AML
       alerts for all accounts of South Atlantic Regional Center, LLC.

   90. All documents related to any BSA/AML investigations performed as a result of any BSA/AML
       alerts for all accounts of United States Regional Development Authority, LLC.

   91. All documents related to any BSA/AML investigations performed as a result of any BSA/AML
       alerts for all accounts of United States Regional Development Authority, Inc.

   92. The name(s) of all fraud detection and/or fraud alert system(s) in place during the timeframe
       January 1, 2011 through the date of your response to this Request to detect fraudulent activity
       such as check fraud and money laundering (cash in and out at the teller window) and all user
       guides for any such system.

   93. All fraud detection reports and/or fraud alert reports related to the South Atlantic Regional
       Center LLC - Royal Palm Town Center Escrow Account (ending in 7626).

   94. All fraud detection reports and/or fraud alert reports related to the Business Enterprise
       Checking Account (ending in 8336).

   95. All fraud detection reports and/or fraud alert reports related to the Checking Account called
       South Atlantic Regional Center, LLC (ending in 8469).

   96. All fraud detection reports and/or fraud alert reports related to all accounts of Joseph Walsh.

   97. All fraud detection reports and/or fraud alert reports related to all accounts of Joseph Walsh,
       Jr.


                                                   11
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 16 of
                                      30


   98. All fraud detection reports and/or fraud alert reports related to all accounts of South Atlantic
       Regional Center, LLC.

   99. All fraud detection reports and/or fraud alert reports related to all accounts of United States
       Regional Development Authority, LLC.

   100.   All fraud detection reports and/or fraud alert reports related to all accounts of United States
          Regional Development Authority, LLC.

   101.   Copies of PNC’s internal policies and procedures relating to opening accounts.

   102.   Copies of PNC’s internal policies and procedures relating to opening deposit accounts.

   103.   Copies of PNC’s internal policies and procedures relating to opening escrow accounts.

   104.   Copies of PNC’s internal policies and procedures relating to name changes on deposit
          accounts.

   105.   Copies of PNC’s internal policies and procedures relating to post-account-opening
          reviews.

   106.   Copies of PNC’s compliance policies and procedures relating to deposit accounts.

   107.   Copies of PNC’s compliance policies and procedures relating to escrow accounts.

   108.   Copies of PNC’s internal policies and procedures relating to wire transfers.

   109.   Copies of PNC’s internal policies and procedures relating to the Bank Secrecy Act.

   110.   Copies of PNC’s internal policies and procedures relating to the USA PATRIOT Act.

   111.   Copies of PNC’s internal policies and procedures of the BSA/AML.

   112.   Copies of PNC’s BSA/AML Department protocols for investigating alerts generated by the
          internal automated account monitoring system.

   113.   Copies of PNC’s fraud detection department internal policies, procedure and protocols.

   114.   All documents evidencing a change to PNC’s internal policies and procedures as a result
          of transactions in the South Atlantic Regional Center LLC - Royal Palm Town Center
          Escrow Account (ending in 7626).

   115.   All documents evidencing a change to PNC’s internal policies and procedures as a result
          of transactions in the Business Enterprise Checking Account (ending in 8336).




                                                    12
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 17 of
                                      30


   116.   All documents evidencing a change to PNC’s internal policies and procedures as a result
          of transactions in the Checking Account called South Atlantic Regional Center, LLC
          (ending in 8469).

   117.   All documents evidencing a change to PNC’s internal policies and procedures as a result
          of transactions in any of Joseph Walsh’s accounts.

   118.   All documents evidencing a change to PNC’s internal policies and procedures as a result
          of transactions in any of Joseph Walsh Jr.’s accounts.

   119.   All documents evidencing a change to PNC’s internal policies and procedures as a result
          of transactions in any of South Atlantic Regional Center LLC’s accounts.

   120.   All documents evidencing a change to PNC’s internal policies and procedures as a result
          of transactions in any of United States Regional Development Authority LLC’s accounts.

   121.   All documents evidencing a change to PNC’s internal policies and procedures as a result
          of transactions in any of United States Regional Development Authority LLC’s accounts.

   122.   All documents, including but not limited to notes, emails and memoranda evidencing
          Ruben Ramirez’ in-person meeting(s) with Anthony “Tony” Reitz prior to the opening of
          the South Atlantic Regional Center LLC - Royal Palm Town Center Escrow Account
          (ending in 7626).

   123.   All documents, including but not limited to notes, emails and memoranda evidencing
          Daniel Osaba’s in-person meeting(s) with Anthony “Tony” Reitz prior to the opening of
          the South Atlantic Regional Center LLC - Royal Palm Town Center Escrow Account
          (ending in 7626).

   124.   Ruben Ramirez’ entire personnel file during his employment by PNC.

   125.   Daniel Osaba’s entire personnel file during his employment by PNC.

   126.   The entire personnel file of any employee of PNC who was involved in adding the words
          “escrow,” “escrow account” or the like to the South Atlantic Regional Center LLC - Royal
          Palm Town Center Escrow Account (ending in 7626).

   127.   The entire personnel file of any employee of PNC who was involved in adding the words
          “escrow,” “escrow account” or the like to the South Atlantic Regional Center LLC - Royal
          Palm Town Center Escrow Account (ending in 8336).

   128.   The entire personnel file of any employee of PNC who was involved in adding the words
          “escrow,” “escrow account” or the like to the South Atlantic Regional Center LLC - Royal
          Palm Town Center Escrow Account (ending in 8469).




                                                 13
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 18 of
                                      30


   129.   The entire personnel file of any employee of PNC who told any person, over the phone,
          that the South Atlantic Regional Center LLC - Royal Palm Town Center Escrow Account
          (ending in 7626) was an escrow account.

   130.   Any and all emails, texts, voicemails or other communications whatsoever by and between
          Ruben Ramirez and Anthony “Tony” Reitz regarding: (1) the PNC accounts ending in -
          7626, -8336 or -8469; (2) any topic related to EB-5 projects, EB-5 investors or the EB-5
          program; (3) Joseph Walsh; (4) the Securities and Exchange Commission; (5) whether
          PNC should close any of the accounts opened on behalf of South Atlantic Regional Center,
          LLC; or (6) problems with the Palm House Hotel project.

   131.   Any internal documents regarding the Palm House Hotel project.

   132.   All documents reflecting a social security number or partial social security number of any
          member, manager or partner with signature authority for the South Atlantic Regional
          Center LLC - Royal Palm Town Center Escrow Account (ending in 7626).

   133.   All documents reflecting a social security number or partial social security number of any
          member, manager or partner with signature authority for the Business Enterprise Checking
          Account (ending in 8336).

   134.   All documents reflecting a social security number or partial social security number of any
          member, manager or partner with signature authority for the Checking Account called
          South Atlantic Regional Center, LLC (ending in 8469).

   135.   PNC's internal standards, policies and procedures regarding the naming and renaming of
          accounts in effect from January 1, 2011 through and including May 30, 2018.

   136.   All operating agreements, partnership agreements, articles of organization, articles of
          incorporation, certificates of limited partnership, fictitious name registrations, and
          corporate resolutions for the Business Enterprise Checking Account (ending in 8336).

   137.   All operating agreements, partnership agreements, articles of organization, articles of
          incorporation, certificates of limited partnership, fictitious name registrations, and
          corporate resolutions for the South Atlantic Regional Center LLC - Royal Palm Town
          Center Escrow Account (ending in 7626).

   138.   All operating agreements, partnership agreements, articles of organization, articles of
          incorporation, certificates of limited partnership, fictitious name registrations, and
          corporate resolutions for the Checking Account called South Atlantic Regional Center,
          LLC (ending in 8469).

   139.   All checks (front and back) deposited into the Checking Account called South Atlantic
          Regional Center, LLC (ending in 8469).

   140.   All checks (front and back) deposited into for the South Atlantic Regional Center LLC -
          Royal Palm Town Center Escrow Account (ending in 7626).

                                                 14
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 19 of
                                      30



   141.   All checks (front and back) deposited into the Business Enterprise Checking Account
          (ending in 8336).

   142.   All deposit slips related to the Checking Account called South Atlantic Regional Center,
          LLC (ending in 8469).

   143.   All deposit slips related to for the South Atlantic Regional Center LLC - Royal Palm Town
          Center Escrow Account (ending in 7626).

   144.   All deposit slips related to the Business Enterprise Checking Account (ending in 8336).

   145.   All checks, including cashiers’ checks (front and back) drawn upon the Checking Account
          called South Atlantic Regional Center, LLC (ending in 8469).

   146.   All checks, including cashiers’ checks (front and back) drawn upon for the South Atlantic
          Regional Center LLC - Royal Palm Town Center Escrow Account (ending in 7626).

   147.   All checks, including cashiers’ checks (front and back) drawn upon the Business Enterprise
          Checking Account (ending in 8336).

   148.   All withdrawal slips related to the Checking Account called South Atlantic Regional
          Center, LLC (ending in 8469).

   149.   All withdrawal slips related to for the South Atlantic Regional Center LLC - Royal Palm
          Town Center Escrow Account (ending in 7626).

   150.   All withdrawal slips related to the Business Enterprise Checking Account (ending in 8336).

   151.   All documents evidencing any withdrawal or deposit into the Checking Account called
          South Atlantic Regional Center, LLC (ending in 8469).

   152.   All documents evidencing any withdrawal or deposit into for the South Atlantic Regional
          Center LLC - Royal Palm Town Center Escrow Account (ending in 7626).

   153.   All documents evidencing any withdrawal or deposit into the Business Enterprise Checking
          Account (ending in 8336).

   154.   All documents related to any wire transfers for the Checking Account called South Atlantic
          Regional Center, LLC (ending in 8469).

   155.   All documents related to any wire transfers for the South Atlantic Regional Center LLC -
          Royal Palm Town Center Escrow Account (ending in 7626).

   156.   All documents related to any wire transfers for the Business Enterprise Checking Account
          (ending in 8336).



                                                  15
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 20 of
                                      30


   157.   All documents related to automated clearing house (ACH) transactions for the Checking
          Account called South Atlantic Regional Center, LLC (ending in 8469).

   158.   All documents related to automated clearing house (ACH) transactions for the South
          Atlantic Regional Center LLC - Royal Palm Town Center Escrow Account (ending in
          7626).

   159.   All documents related to automated clearing house (ACH) transactions for the Business
          Enterprise Checking Account (ending in 8336).

   160.   All documents related to the Customer Identification Program (CIP) for the Checking
          Account called South Atlantic Regional Center, LLC (ending in 8469).

   161.   All documents related to the Customer Identification Program (CIP) for the South Atlantic
          Regional Center LLC - Royal Palm Town Center Escrow Account (ending in 7626).

   162.   All documents related to the Customer Identification Program (CIP) for the Business
          Enterprise Checking Account (ending in 8336).

   163.   All documents related to Customer Due Diligence (CDD) for the Checking Account called
          South Atlantic Regional Center, LLC (ending in 8469).

   164.   All documents related to Customer Due Diligence (CDD) for the South Atlantic Regional
          Center LLC - Royal Palm Town Center Escrow Account (ending in 7626).

   165.   All documents related to Customer Due Diligence (CDD) for the Business Enterprise
          Checking Account (ending in 8336).

   166.   All documents related to the review of the Checking Account called South Atlantic
          Regional Center, LLC (ending in 8469) as required by the Patriot Act.

   167.   All documents related to the review of the South Atlantic Regional Center LLC - Royal
          Palm Town Center Escrow Account (ending in 7626) as required by the Patriot Act.

   168.   All documents related to the review of the Business Enterprise Checking Account (ending
          in 8336) as required by the Patriot Act.




                                                 16
Case 9:16-cv-81871-KAM Document 534-1 Entered on FLSD Docket 09/09/2019 Page 21 of
                                      30




                                 EXHIBIT “B”
              (Electronically Stored Information Protocol Order – Document 403)




                                             17
Case
Case9:16-cv-81871-KAM
     9:16-cv-81871-KAM Document
                       Document534-1
                                403 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket12/17/2018
                                                            09/09/2019 Page
                                                                        Page122
                                                                             of 9
                                                                                of
                                     30


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

                           CASE NO. 16-81871-CIV-MARRA/MATTHEWMAN

   LAN LI, an individual; et al.,

             Plaintiffs,

   v.

   JOSEPH WALSH, an individual; et al.,

         Defendants.
   ____________________________________________/

                    ELECTRONICALLY STORED INFORMATION PROTOCOL

             Plaintiffs, Lan Li, et al., and Defendants, Joseph Walsh, Joseph Walsh, Jr., Palm House

   Hotel, LLLP, South Atlantic Regional Center, LLC, USREDA, LLC, JJW Consultancy, Ltd.,

   Robert Matthews, Maria a/k/a Mia Matthews, Bonaventure 22, LLC, Mirabia, LLC, Alibi LLC,

   Palm House PB, LLC, Palm House, LLC, Ali Herischi, Herischi & Associates LLC, Leslie

   Robert Evans, Leslie Robert Evans & Associates, P.A., Gerry Matthews, and KK-PB Financial,

   LLC (collectively, the “Defendants”) (collectively, the Plaintiffs and Defendants shall be

   referred to as “the Parties”), mutually agree to the following protocol for the production of

   electronically stored information (“ESI”) in this proceeding:

        I.   SCOPE

          A.       The procedures and protocols outlined herein govern the search for, review and
   production of ESI (as defined below), by any party during the pendency of this litigation and
   supplement, but do not replace or supersede those obligations, procedures, and requirements of
   Fed. R. Civ. P. 26 and 34 regarding discovery and production of ESI.

           B.    The term "Electronically Stored Information" or "ESI" means all electronic,
   mechanical and electrical records or representations of any kind including, but not limited to: all
   electronic communications, text messages, electronic mail (“email”), instant messages, e-
   communications, e-communications accessed through “chat” messaging, including, by way of
   example, but not limited to, WhatsApp, Line, Band, iMessage, or social media applications
   whether accessed through a mobile device, computer or tablet application, messages, emails or e-
Case
Case9:16-cv-81871-KAM
     9:16-cv-81871-KAM Document
                       Document534-1
                                403 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket12/17/2018
                                                            09/09/2019 Page
                                                                        Page223
                                                                             of 9
                                                                                of
                                     30


   communications accessed or posted via website or web portal, self-destructing messaging
   applications (also referred to as disappearing or ephemeral messaging) including, by way of
   example, but not limited to, Wickr, Signal, Snapchat or Confide, computer logs, network logs,
   Internet history, document files, spreadsheet files, presentation files, database files, desktop
   publishing files, source code files, object code files, executable files, data files, script files,
   project management files, text files, portable document format files, tabulated data files, virtual
   machine files, XML files, webpage files, image files, design files, GIS files, system files,
   compressed files, disk image files, audio files, video files, backup files, graphic or auditory
   records or representations of any kind, including, but not limited to: all images, photographs,
   charts, drawings, sketches, diagrams, maps, schematics, voice messages, and all originals,
   reproductions, copies, changes, amendments, drafts and all non-identical copies of the foregoing;
   and metadata and all originals, reproductions, copies, changes, amendments, drafts, and all non-
   identical copies of the foregoing and shall have the broadest possible meaning accorded to it
   consistent with Fed. R. Civ. P. 26 (which is incorporated in this definition as if fully set forth),
   and includes, by way of illustration only and not by way of limitation, the above items which are
   in a party’s possession, custody, control, knowledge, or are known to a party consistent with Fed.
   R. Civ. P. 34 (which is incorporated in this definition as if fully set forth).

           For purposes of the foregoing, ESI may be located, stored or archived on any electronic
   storage media, including, without limitation, any computer, server, appliance, cloud-based
   service, web-based service, application based service, database, internal hard drive, external hard
   drive, solid-state drive, hard or floppy diskette, compact disc, laser disc, digital versatile disc,
   Blue-ray disc, UltraViolet disc, flash memory, flash card, thumb drive, cartridge, magnetic tape,
   mobile phone, tablet device, personal digital assistant, microfiche, microfilm, slides, videotapes,
   cassette tapes, reel to reel tapes, recordings, sound bites, motion pictures and in fact may even be
   any of the items listed above.

           Moreover, for purposes of the foregoing, the term “draft” means any earlier, preliminary,
   preparatory, or tentative version of all or part of ESI, whether or not such draft was superseded
   by a later draft and whether or not the draft’s terms are the same as or different from the final
   ESI’s terms.

          C.     The term "Native Format" means the file format of ESI in the application in
   which such ESI was originally created, including the ESI’s unaltered metadata.

          D.       The term “Tagged Image File Format” or “TIFF” refers to the CCITT Group IV
   graphic file format for storing bit-mapped images.

    II.   IDENTIFICATION OF RESPONSIVE ESI

           A.     ESI which is neither privileged nor otherwise protected shall be timely reviewed
   and produced in accordance with this protocol. After receiving requests for production, the party
   making the production (the "Producing Party'') shall conduct a reasonable and good faith search
   for responsive ESI.




                                                    2
Case
Case9:16-cv-81871-KAM
     9:16-cv-81871-KAM Document
                       Document534-1
                                403 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket12/17/2018
                                                            09/09/2019 Page
                                                                        Page324
                                                                             of 9
                                                                                of
                                     30


           B.       Absent a further order of the Court, a Producing Party shall not have an
   obligation to search or produce from sources of ESI that the Producing Party in good faith
   identifies as not reasonably accessible.

           C.       Search Terms. Search terms may be employed as part of an overall ESI search
   and retrieval strategy, recognizing the inherent limitations of reliance on search terms alone. The
   Parties shall meet and confer, either in person or via telephone, to reach an agreement as to the
   method of searching, and the words, terms, and phrases to be used to locate and identify
   potentially responsive ESI. The Parties shall also attempt to agree on the timing and conditions
   of any additional searches that may become necessary in the normal course of discovery. When
   search terms are used, the Producing Party will maintain a record of the search terms used and
   the search term occurrence analysis.

           D.      Technology Assisted Review. A party may use a technology assisted review
   process to identify potentially relevant ESI. When a technology assisted review process is used,
   the Producing Party will maintain a record of the material elements of its search and review
   methodologies, and any quality assurance activities undertaken to assess the accuracy and
   completeness of its production. Material elements of search and review methodologies include,
   but are not limited to, the composition of seed sets and the use of analytical algorithms, as may
   be applicable. Quality assurance activities include, but are not limited to, statistical sampling,
   reviewer overturn rates, training round stability, and calculations of precision, recall and F1
   score, as may be applicable.

          E.      Date Range. Unless otherwise specifically stated in a specific request within a
   request for production, the relevant time period shall be the period from January 1, 2012 to the
   present.

           F.     System Files. Common system and program files as defined by the NIST
   library, commonly used by discovery vendors to exclude system and program files from
   document review and production, need not be processed, reviewed or produced. The Parties
   shall meet and confer, either in person or via telephone, to agree on any additional file types that
   also need not be processed, reviewed, or produced.

   III.   PRODUCTION OF ESI

          A.      General ESI Production Format. The following provisions shall generally
   govern the production format and procedure for ESI other than email, databases, or spreadsheets.

                 1.     Format. Unless a Requesting Party serves a discovery request seeking
          production in Native Format, ESI (other than email, spreadsheets, or databases, whose
          production format will be in Native Format, as discussed in Section III.B) shall be
          produced in a single-page, Group IV TIFF or PDF image files, and such TIFF/PDF image
          files must be at least 300 dpi resolution. More specifically, ESI produced as TIFF/PDF
          image files shall be produced as follows: (1) each production of TIFF/PDF image files
          shall be accompanied by a corresponding load file (“Image Load File”); (2) each
          TIFF/PDF image file must contain the same information and same physical
          representation as the Native Format file from which the TIFF/PDF image file was

                                                    3
Case
Case9:16-cv-81871-KAM
     9:16-cv-81871-KAM Document
                       Document534-1
                                403 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket12/17/2018
                                                            09/09/2019 Page
                                                                        Page425
                                                                             of 9
                                                                                of
                                     30


         created; (3) each TIFF/PDF image file shall be accompanied by an extracted text file
         containing all extracted text of the Native Format file from which the TIFF/PDF image
         file was created (subject to the only limitation that text that has been redacted for any
         privilege or confidential information as agreed by the Parties under a separate Agreed
         Order Regarding Material Designated as Confidential [DE 310] need not be included);
         (4) each extracted text file shall be named to match the endorsed number assigned to the
         first page of each corresponding TIFF/PDF image file; (5) the extracted text files shall be
         accompanied by a Control List File (“LST”); (6) each production of TIFF/PDF image
         files shall be accompanied by an image cross-reference load file, such as Opticon
         (“OPT”), which shall provide the beginning and ending endorsed number of each
         TIFF/PDF image file and the number of pages it includes, confidential designation as
         appropriate, custodian and source; and (7) each production of TIFF/PDF image files must
         be accompanied by a data load file (“Data Load File” or “DAT”) that contains both the
         hash value and all available metadata of the Native Format files from which the
         TIFF/PDF image files were created.

                  Moreover, each TIFF/PDF image file will be assigned a Bates number that: (i) is
         unique across the entire document production; (ii) maintains a constant length across the
         entire production padded to the same number of characters; (iii) contains no special
         characters or embedded spaces; and (iv) is sequential within a given document. If a Bates
         number or set of Bates numbers is skipped in a production, the Producing Party will so
         note in a cover letter or production log accompanying the production. Each TIFF/PDF
         image file shall be named with the Bates Number corresponding to the number assigned
         to the document page contained in that image. In the event a party determines that it is
         unable to produce in the format specified in this section without incurring unreasonable
         expense, the parties shall meet and confer, either in person or via telephone, in a good
         faith attempt to agree upon an alternative format for production.

                 2.    Processing Specifications. For each Native Format file that is converted
         to TIFF/PDF format: (1) all tracked changes shall be maintained so that all changes are
         visible; (2) OLE Embedded files shall not be extracted as separate documents; (3) author
         comments shall remain or be made visible; (4) hidden columns, cells, rows, worksheets
         and other hidden data shall remain or be made visible; (5) presenter notes shall remain or
         be made visible; and (6) to the extent ESI in a foreign language is produced, processing
         of such ESI shall be unicode-compliant.

                 3.     Unitization. If a Native Format file that is converted to TIFF/PDF format
         is more than one page, the unitization of the file and any attachments or affixed notes
         must be maintained as it existed when collected. If unitization cannot be maintained, the
         original unitization must be documented in the Data Load File or otherwise electronically
         tracked.

                4.      Color. If a Native Format file that is converted to TIFF/PDF format
         contains color, the TIFF/PDF image file need not be produced in color. However, if good
         cause exists, the Requesting Party may request for a file to be produced in color.



                                                  4
Case
Case9:16-cv-81871-KAM
     9:16-cv-81871-KAM Document
                       Document534-1
                                403 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket12/17/2018
                                                            09/09/2019 Page
                                                                        Page526
                                                                             of 9
                                                                                of
                                     30


                  5.     Exception Files. Native Format files that cannot be produced or imaged
         due to technical difficulties shall be identified as exception files and identified on a log
         listing the file's name, custodian, and reason for the exception. Common exception files
         include, without limitation, corruption, password protection, digital rights management,
         or proprietary software associated to the file.

          B.      Production Format for Email and Information from Databases and
   Spreadsheets. The following provisions shall generally govern the production format and
   procedure for email, spreadsheets, and databases:

                1.    Email. Email shall be produced electronically (i) in Native Format as a .pst
         or .mbox file with all available metadata remaining intact, (ii) in Native Format with
         accompanying load files that contain all available metadata, or (iii) in a single-page,
         Group IV TIFF or PDF image files in accordance with the requirements of Section III.A.

                  In the instance of email that needs to have redactions applied, such email shall be
         produced in a single-page, Group IV TIFF or PDF image files in accordance with the
         requirements of Section III.A. For each email produced, all metadata must remain intact
         and all parent/child document relationships must be maintained.

                 2.     Spreadsheets. Absent special circumstances, Excel files, .csv files and
         other similar spreadsheet files will be produced in Native Format with all cells, columns,
         rows and worksheets and other information unhidden and expanded. Native Format files
         will be provided in a self-identified "Natives" directory. Each Native Format file will be
         produced with a corresponding single-page TIFF/PDF placeholder image, which will
         contain language indicating that the spreadsheet file is being produced as a Native Format
         file. Native Format files will be named with the beginning Bates number that is assigned
         to that specific record in the production. A "NativeLink" entry for each spreadsheet file
         will be included in the load file indicating the relative file path to each Native Format file
         on the Production Media. Native Format files will be produced with extracted text and
         all applicable metadata fields if possible.

                In the instance of a spreadsheet file that needs to have redactions applied, such
         spreadsheet file shall be produced in a single-page, Group IV TIFF or PDF image files in
         accordance with the requirements of Section III.A. Each Producing Party will make
         reasonable efforts to ensure that Native Format files, prior to conversion to a TIFF/PDF
         image file, reveal hidden data from redacted Native Format files that are produced as
         TIFF/PDF image files and will be formatted so as to be readable. (For example, column
         widths should be formatted so that numbers do not appear as “#########.”). Under
         these circumstances, all single-page TIFF/PDF image files shall include all cells,
         columns, rows and worksheets and other information unhidden and expanded in
         accordance with the requirements of Section III.A.2.

                3.    Databases. If responding to a discovery request requires production of ESI
         contained in a database, such as Quickbooks or a similar accounting platform, the
         Producing Party at its option may provide the database as a Native Format file in
         accordance with Section III.B.2 above, or may comply with the discovery request by

                                                   5
Case
Case9:16-cv-81871-KAM
     9:16-cv-81871-KAM Document
                       Document534-1
                                403 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket12/17/2018
                                                            09/09/2019 Page
                                                                        Page627
                                                                             of 9
                                                                                of
                                     30


          querying the database for discoverable information and generating a report in a
          reasonably usable and exportable electronic format (for example, in Excel or .csv
          format). The first line of each such file will, to the extent possible, show the column
          headers for each field of data included. The Parties shall meet and confer, either in
          person or via telephone, as needed to finalize the appropriate data extraction and
          production format for specific information contained in particular databases.

                 4.     Requests for Other Native Files. Other than as specifically set forth
          above, a Producing Party need not produce ESI in Native Format, or unless sought by the
          Requesting Party through a discovery request served. Parties shall not request Native
          Format files as a matter of course. However, if a Requesting Party requests certain ESI in
          Native Format, the Requesting Party shall provide a list of the Bates numbers of
          documents it requests to be produced in Native Format, if available. The Parties shall
          attempt to agree on the production of the requested Native Format files. If the Parties are
          unable to agree, the Requesting Party may seek to compel the production of the Native
          Format files requested. Each Native Format file ultimately produced in response to a
          request made under this subsection will be produced to the extent possible consistent with
          Section III.B.2.

          C.       Production Media. The Producing Party shall produce ESI on CD-ROM, DVD,
   external hard drive (with standard PC compatible interface), an Internet file sharing platform, or
   such other readily accessible computer or electronic media as the Parties may hereafter agree
   upon (the "Production Media"). The Production Media shall include a unique identifying label
   specifying: (a) the party’s identity; (b) the date of the production of ESI; and (c) the case name
   and number. To maximize the security of information in transit, any Production Media may be
   encrypted by the Producing Party. In such cases, the Producing Party shall transmit the
   encryption key or password, if needed, to the Requesting Party, under separate cover,
   contemporaneously with sending the encrypted media.

          D.       Duplicate Production Not Required. ESI files need only be produced once.
   The Producing Party may apply global deduplication to responsive ESI based on MD5 Hash
   values or an equivalent deduplication key. Email will be deduplicated by family, not on an
   individual basis. All Native Format files, even deduplicated versions, will be retained in a
   format readily accessible.

           E.      Privilege Logs. A party withholding documents based on one or more claims of
   privilege will produce a privilege log. There will be no obligation to produce privilege logs
   identifying attorney-client communications concerning case strategy or the course of litigation
   that occur following the commencement of this lawsuit, including the efforts to locate and collect
   documents and ESI in response to a discovery request in this matter. Failure to produce a
   Privilege Log prior to or contemporaneously with a particular production is not a waiver of any
   applicable privilege. Rather, the Producing Party need only produce its Privilege Logs within a
   reasonable time of each production.




                                                   6
Case
Case9:16-cv-81871-KAM
     9:16-cv-81871-KAM Document
                       Document534-1
                                403 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket12/17/2018
                                                            09/09/2019 Page
                                                                        Page728
                                                                             of 9
                                                                                of
                                     30


          F.       Production Format of Plaintiffs’ Form I-526 Immigrant Petitions. Without
   in any way limiting the requirements of this protocol, the Parties agree that a Producing Party
   need not produce any of the Plaintiffs’ Form I-526s, Immigrant Petition by Alien Entrepreneur
   (“Form I-526s”), or related immigration documentation sent to or from the U.S. Citizenship and
   Immigration Services (“USCIS”), in the forms specified in Sections III.A or III.B of this
   protocol. If responding to a discovery request requires production of any of the Plaintiffs’ Form
   I-526s or related immigration documentation sent to or from the USCIS, the Producing Party
   may produce such ESI as Group IV TIFF image files, PDF image files, or an alternative
   production format agreed upon by the Requesting Party and Producing Party.

   IV.    CLAWBACK AGREEMENT

          A.       The Parties, pursuant to Federal Rule of Evidence 502(d) and Federal Rule of
   Civil Procedure 26(c)(1), agreed to a clawback agreement, the Federal Rule of Evidence 502(d)
   Order, for the protection of privileged materials that may be inadvertently produced or otherwise
   disclosed during the course of the litigation by any party and by any third party. Accordingly, all
   of the provisions of the Federal Rule of Evidence 502(d) Order agreed to by the Parties are
   incorporated herein by reference as if they are fully set forth in this protocol.

    V.    MISCELLANEOUS

           A.      If the forms of production allowed by this protocol present an undue burden or
   cost for a Producing Party, the Parties shall meet and confer, either in person or via telephone, to
   agree on a reasonable, alternative form of production. Any party may file a motion with the
   court to seek individual relief from this protocol.

           B.      Each party will presumptively bear its own costs of production. Notwithstanding
   the foregoing, the Court, pursuant to its Order dated December 6, 2018 [DE 398], reserves
   jurisdiction to determine whether cost-shifting is appropriate in the future as the discovery
   process proceeds.

          C.       Nothing in this protocol shall be construed to affect the discoverability or
   admissibility of any document, ESI, or data. All objections to the discoverability or admissibility
   of any document, ESI, or data are preserved and may be asserted at the appropriate time.

          D.     The Parties may agree to modify or waive the terms of this protocol in writing
   signed by counsel for the affected parties.

   DATED this 17th day of December, 2018.

   /s/ J. Anthony Nelson                            /s/ Christopher W. Kammerer
   DEVIN S. RADKAY                                  CHRISTOPHER W. KAMMERER
   Florida Bar No. 41976                            Florida Bar No. 0042862
   Email: dradkay@gunster.com                       Email: ckammerer@kammerermariani.com
   J. ANTHONY NELSON                                JOHN F. MARIANI
   Florida Bar No. 126351                           Florida Bar No. 263524
   Email: jnelson@gunster.com                       Email: jmariani@kammerermariani.com
   GUNSTER, YOAKLEY & STEWART, P.A.                 KAMMERER MARIANI PLLC
                                                    7
Case
Case9:16-cv-81871-KAM
     9:16-cv-81871-KAM Document
                       Document534-1
                                403 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket12/17/2018
                                                            09/09/2019 Page
                                                                        Page829
                                                                             of 9
                                                                                of
                                     30


   777 South Flagler Drive, Suite 500 East   1601 Forum Place, Suite 500
   West Palm Beach, FL 33401-6194            West Palm Beach, FL 33401
   (561) 655-1980/Facsimile (561) 655-5677   Telephone: (561) 990-1592
   Co-Counsel for Plaintiffs                 Counsel for Robert Matthews, Maria Matthews,
                                             Bonaventure 22, LLC, Mirabia LLC, Alibi, LLC,
   DAVID J. GEORGE                           Palm House, LLC, 160 Royal Palm, LLC, and
   Florida Bar No. 898570                    Palm House PB, LLC
   Email: dgeorge@4-Justice.com
   Secondary Email: eservice@4-justice.com
   RYAN D. GESTEN
   Florida Bar No. 0240760                   /s/ Gregory R. Elder
   Email: RGesten@4-Justice.com              GREGORY R. ELDER
   GEORGE GESTEN McDONALD, PLLC              Florida Bar No. 54006
   9897 Lake Worth Road, Suite 302           Email: gelderlaw@gmail.com
   Lake Worth, FL 33467-2377                 LAW OFFICES OF GREGORY R. ELDER,
   (561) 232-6002/Facsimile (561) 655-5677   LLC
   Co-Counsel for Plaintiffs                 108 SE 8th Avenue, Suite 114
                                             Fort Lauderdale, Florida 33301
                                             Phone: (305) 546-1061
                                             Counsel for Leslie Robert Evans and Leslie
                                             Robert Evans & Associates, P.A.

   /s/ Alaina Fotiu-Wojtowicz                /s/ Robert C. Glass
   ALAINA FOTIU-WOJTOWICZ                    ADAM T. RABIN
   Florida Bar No. 0084179                   Florida Bar No. 985635
   BRODSKY FOTIU-WOJTOWICZ, PLLC             arabin@mccaberabin.com
   Co-Counsel for Defendants                 ROBERT C. GLASS
   169 E. Flagler Street, Suite 1224         Florida Bar No. 052133
   Miami, Florida 33131                      rglass@mccaberabin.com
   Tel: 305-503-5054                         McCABE RABIN, P.A.
   Fax: 305-677-5089                         1601 Forum Place, Suite 505
   alaina@bfwlegal.com                       West Palm Beach, FL 33401
   docketing@bfwlegal.com                    Telephone: 561.659.7878
   Counsel for Ali Herischi and Herischi &   Counsel for Gerry Matthews
   Associates, LLC

   /s/ Seth A. Kolton                        /s/ Larry A. Zink
   HENRY B. HANDLER                          LARRY A. ZINK
   Florida Bar No. 259284                    Florida Bar No. 0109592
   hbh@whcfla.com                            Zink, Zink & Zink Co., L.P.A.
   jn@whcfla.com                             Florida Office: 1198 Hillsboro Mile – Suite 244,
   filings@whcfla.com                        Hillsboro Beach, FL 33062
   DAVID K. FRIEDMAN                         Ohio Office: 3711 Whipple Avenue, N.W.,
   Florida Bar No. 307378                    Canton, OH 44718-2933
   dkf@whcfla.com                            Email: zinklaw3711@yahoo.com
   jh@whcfla.com                             Counsel for KK-PB Financial, LLC

                                             8
Case
Case9:16-cv-81871-KAM
     9:16-cv-81871-KAM Document
                       Document534-1
                                403 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket12/17/2018
                                                            09/09/2019 Page
                                                                        Page930
                                                                             of 9
                                                                                of
                                     30


   SETH A. KOLTON
   Florida Bar No. 21045
   sak@whcfla.com
   gc@whcfla.com
   WEISS HANDLER & CORNWELL, P.A.
   One Boca Place, Suite 218-A
   2255 Glades Road
   Boca Raton, FL 33431
   Telephone: (561) 997-9995
   Facsimile: (561) 997-9995
   Counsel for Palm House Hotel, LLLP, South
   Atlantic Regional Center LLC, USREDA
   LLC, Joseph Walsh, Joseph Walsh, Jr., and
   JJW Consultancy, Ltd.




                                               9
